     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 1 of 65




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------     X
In re PLATINUM-BEECHWOOD LITIGATION               18-cv-6658 (JSR)
-----------------------------------     X
MARTIN TROTT and CHRISTOPER SMITH,
as Joint Official Liquidators and
Foreign Representatives of PLATINUM
PARTNERS VALUE ARBITRAGE FUND L.P.               18-cv-10936 (JSR)
(in Official Liquidation), and
PLATINUM PARTNERS VALUE ARBITRAGE                OPINION AND ORDER
FUND L. P. ( in Official
Liquidation) ,

       Plaintiffs,

               -v-

PLATINUM MANAGEMENT   (NY) LLC, et
al.,

       Defendants.                                                     6/21/19
-----------------------------------     X


JED S. RAKOFF, U.S.D.J.

     On November 21, 2018, plaintiffs Martin Trott and

Christopher Smith, as Joint Official Liquidators and Foreign

Representatives of Platinum Partners Value Arbitrage Fund L.P.

(in Official Liquidation)    ("PPVA"), and PPVA itself filed a

multi-count complaint against Platinum Management (NY) LLC

("Platinum Management") and numerous other defendants. ECF No.

1. On December 19, 2018, this Court held an initial conference

at which it invited defendants to file an initial round of

motions to dismiss. ECF No. 64, at 18:11-18. The Court stated

that any defendant was permitted to join or file a motion in the

initial round, but that no defendant who waited would be
      Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 2 of 65




prejudiced from bringing a later motion as part of a second

round. Id.

     On January 25, 2019, plaintiffs filed their First Amended

Complaint ("FAC"), ECF No. 159, and a group of defendants filed

motions to dismiss as part of the initial round. On March 15,

2019, this Court issued a "bottom-line" Order disposing of those

motions, ECF No. 276, and the Court subsequently issued an

Opinion setting forth the reasons for its Order, ECF No. 290. On

March 29, 2019, plaintiffs filed their Second Amended Complaint

("SAC"), ECF No. 285, and the following defendants moved to

dismiss as part of the second round:       (1) The Beechwood Parties, 1

ECF No. 373;    (2) David Bodner, ECF No.    321;   (3) Michael

Nordlicht and Kevin Cassidy, ECF No. 323;        (4)   Seth Gerszberg,

ECF No. 33 4;   ( 5) Murray Huber£ eld, ECF No. 32 9;    ( 6) Huber£ eld

Family Foundation, Inc.     ("HFF"), ECF No. 304;      (7) Michael Katz,



1  The Beechwood Parties include: Beechwood Capital Group, LLC
("Beechwood Capital"), B Asset Manager LP ("BAM I"), B Asset
Manager II LP ("BAM II"), Beechwood Re Investments, LLC
( "BRILLC") , Beechwood Re Holdings, Inc. ( "BRE Holdings") ,
Beechwood Re (in Official Liquidation) s/h/a Beechwood Re Ltd.
( "BRE") , Beechwood Bermuda International Ltd. ( "BBIL") , BAM
Administrative Services, LLC ("BAM Admin"), Illumin Capital
Management LP ("Illumin"), BBLN-PEDCO Corp., and BHLN-PEDCO
Corp. (collectively, the "Beechwood Entities"), and Mark Feuer,
Scott Taylor, and Dhruv Narain (collectively, the "Beechwood
Individuals").

                                    2
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 3 of 65




ECF No. 308;   (8) Estate of Uri Landesman, ECF No. 299;       (9) PB

Investment Holdings, Ltd., as successor-in-interest to Beechwood

Bermuda Investment Holdings, Ltd.      ("PBIHL"), ECF No. 378; and

(10) Daniel Saks, ECF No. 357. 2

     For the reasons below, the Court resolves defendants'

motions as follows:

       •   The Beechwood Parties: The SAC is dismissed in its

           entirety as to Illumin. As to all other Beechwood

           Parties, the Fourteenth Count (unjust enrichment),

           Sixteenth Count (civil conspiracy), and Seventeenth

           Count (civil RICO) are dismissed. In addition, the

           Seventh Count (aiding and abetting breach of fiduciary

           duties) and Eighth Count (aiding and abetting fraud)

           are dismissed as to BRILLC, BRE Holdings, BRE, and

           BBIL. The Beechwood Parties' motion is otherwise

           denied.


2 Defendant Joseph SanFilippo belatedly joined the group of
defendants that moved to dismiss in the initial round. ECF
No. 259. Although the Court indicated that it would rule on
SanFilippo's motion in the second round, ECF No. 290, at 2 n.1,
SanFilippo is one of the defendants currently facing criminal
prosecution in the Eastern District of New York. Accordingly,
his deadline to answer - like that of the other criminal
defendants - is postponed until after trial, and the Court will
wait to rule on any motions from SanFilippo until that time.


                                   3
Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 4 of 65




  •   Bodner and Huberfeld: The Fourteenth and Seventeenth

      Counts are dismissed. The motions are otherwise

      denied.

  •   Nordlicht and Cassidy: The motion is denied in its

      entirety.

  •   Gerszberg: The Fourteenth Count is dismissed in part,

      as specified below. The motion is otherwise denied.

  •   HFF: The Twenty-Second Count (alter ego) is dismissed.

      The motion is otherwise denied.

  •   Katz: The motion is granted, and the SAC is dismissed

      in its entirety as to Katz.

  •   Landesman: The motion is granted, and the Seventeenth

      Count is dismissed.

  •   PBIHL: The motion is granted, and the SAC is dismissed

      in its entirety as to PBIHL.

  •   Saks: The First Count (breach of fiduciary duty),

      Second Count (same), Third Count (aiding and abetting

      breach of fiduciary duties), Fourth Count (fraud),

      Fifth Count (constructive fraud), Sixth Count (aiding

      and abetting fraud),   Fourteenth Count, Sixteenth




                               4
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 5 of 65




           Count, and Seventeenth Count are dismissed. The motion

           is otherwise denied.

                              Background

     The background to this case is largely set forth in the

Court's Opinion on the initial round of motions to dismiss the

FAC. See ECF No. 290, at 4-21. The SAC is substantially

identical to the FAC, although it has been amended in the

following relevant respects:

       •   PBIHL has been added as a defendant. According to the

           SAC, PBIHL "is a Beechwood Entity organized under

           Bermuda law, with its principal place of business in

           Bermuda." SAC i 214. PBIHL is the successor in

           interest to Beechwood Bermuda Investment Holdings

           Ltd., which "was a reinsurance and wealth management

           company domiciled in Bermuda that issued wealth

           management products for the Beechwood Defendants." Id.

       •   Saks is now named as both a Platinum Defendant and a

           Beechwood Defendant (previously he was named only as a

           Beechwood Defendant). Id. i 3.




                                    5
        Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 6 of 65




          •   The SAC has added as a Twenty-Second Count an alter

              ego claim against HFF in respect of Counts One through

              Six. Id. ~i 1029-41.

        Whereas the focus of the initial round of motions was

whether plaintiffs had engaged in impermissible group pleading,

defendants now move to dismiss on a range of more particularized

grounds. Some arguments are common to multiple motions, such as

the argument that plaintiffs' RICO claim should be dismissed,

and the argument that plaintiffs' claims are barred by the

doctrine of in pari delicto and the Second Circuit's decision in

Shearson Lehman Hutton, Inc. v. Wagoner, 944 F.2d 114 (2d Cir.

1991)    (the "Wagoner rule"). Other arguments are defendant-

specific. This Opinion begins by addressing common arguments

before moving to defendant-specific arguments.

                                  Analysis

        The applicable standard of review and legal standards are

largely set forth in the Court's Opinion on the initial round of

motions to dismiss the FAC. See ECF No. 290, at 21-29. The

following additional legal standards are also relevant to the

instant motions:

I.      Legal Standards

        A. The Wagoner Rule and the Doctrine of In Pari Delicto

                                       6
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 7 of 65




     "The so-called Wagoner rule stands for the well-settled

proposition that a bankrupt corporation, and by extension, an

entity that stands in the corporation's shoes, lacks standing to

assert claims against third parties for defrauding the

corporation where the third parties assisted corporate managers

in committing the alleged fraud." Cobalt Multifamily Inv'rs I,

LLC v. Shapiro, 857 F. Supp. 2d 419, 425 (S.D.N.Y. 2012) . 3 The

Wagoner rule applies not only to bankruptcy trustees, but also

to liquidators and court-appointed receivers. See id.; Bullmore

v. Ernst   &   Young Cayman Islands, 861 N.Y.S.2d 578, 586-87     (N.Y.

Sup. Ct. 2008).

     The doctrine of in pari delicto is similar to the Wagoner

rule, but instead of functioning as a prudential rule of

standing, it is an affirmative defense that "generally precludes

a wrongdoer .       . from recovering from another wrongdoer."

Picard v. HSBC Bank PLC, 454 B.R. 25, 29 (S.D.N.Y. 2011),

amended sub nom. In re Bernard L. Madoff Inv. Sec. LLC, No. 11

Civ. 763 (JSR), 2011 WL 3477177     (S.D.N.Y. Aug. 8, 2011), aff'd

sub nom. In re Bernard L. Madoff Inv. Sec. LLC., 721 F.3d 54           (2d



3 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

                                    7
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 8 of 65




Cir. 2013), and aff'd sub nom. In re Bernard L. Madoff Inv. Sec.

LLC., 721 F.3d 54 (2d Cir. 2013); see Kirschner v. KPMG LLP, 938

N.E.2d 941, 950 (N.Y. 2010)    ("The doctrine of in pari delicto

mandates that the courts will not intercede to resolve a dispute

between two wrongdoers.").

     As relevant here, there are two exceptions to the Wagoner

rule and in pari delicto doctrine: First, under the "insider

exception," courts have held that "in pari delicto/Wagoner does

not apply to the actions of fiduciaries who are insiders in the

sense that they either are on the board or in management, or in

some other way control the corporation." In re Refco Inc. Sec.

Litig., No. 07-MD-1902   (JSR), 2010 WL 6549830, at *16 (S.D.N.Y.

Dec. 6, 2010), report and recommendation adopted in part,

rejected in part on other grounds sub nom. In re Refco Sec.

Litig., 779 F. Supp. 2d 372 (S.D.N.Y. 2011), aff'd sub nom. Krys

v. Butt, 486 F. App'x 153 (2d Cir. 2012); see Glob. Crossing

Estate Representative v. Winnick, No. 04 Civ. 2558        (GEL), 2006

WL 2212776, at *15 (S.D.N.Y. Aug. 3, 2006)       ("Courts have held

that the Wagoner and 'in pari delicto' rules do not apply to

claims against corporate insiders for breach of their fiduciary

duties.").




                                   8
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 9 of 65




     Second, under the "adverse interest" exception, the Wagoner

rule and in pari delicto doctrine will not apply where a

corporate officer "totally abandoned the corporation's interests

and [is] acting entirely for his own or another's purposes."

Kirschner,   938 N.E.2d at 947. The exception "cannot be invoked

merely because [an officer] has a conflict of interest or

because he is not acting primarily for his principal." Ctr. v.

Hampton Affiliates, Inc., 488 N.E.2d 828, 830       (N.Y. 1985).

Instead, New York law "reserves this most narrow of exceptions

for those cases - outright theft or looting or embezzlement -

where the insider's misconduct benefits only himself or a third

party; i.e., where the fraud is committed against a corporation

rather than on its behalf." Kirschner,      938 N.E.2d at 952.

     B. The RICO Amendment

     The elements of a civil RICO claim are set forth in the

Court's Opinion on the initial round of motions to dismiss the

FAC. See ECF No. 290, at 28-29. Notwithstanding these elements,

section 107 of the Private Securities Litigation Reform Act

("PSLRA") - also referred to as the "RICO Amendment" - provides

that "no person may rely upon any conduct that would have been

actionable as fraud in the purchase or sale of securities to

establish a violation of section 1962." 18 U.S.C. § 1964(c).


                                    9
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 10 of 65




"The scope of the RICO Amendment is broad. It bars any claim

that is actionable as fraud in the purchase or sale of

securities, even in situations where a plaintiff lacks standing

or is otherwise precluded from asserting a valid claim under the

securities laws." Zohar CDO 2003-1, Ltd. v. Patriarch Partners,

LLC, 286 F. Supp. 3d 634, 643 (S.D.N.Y. 2017).

     To be actionable as securities fraud, in turn, fraud must

be "undertaken in connection with the purchase of a security."

MLSMK Inv. Co. v. JP Morgan Chase       &   Co., 651 F.3d 268, 280 (2d

Cir. 2011). "Conduct that is merely incidental or tangentially

related to the sale of securities will not meet the 'in

connection with' requirement." Leykin v. AT & T Corp., 423 F.

Supp. 2d 229, 241 (S.D.N.Y. 2006), aff'd, 216 F. App'x 14 (2d

Cir. 2007). Instead, the conduct must be "integral to the

purchase and sale of the securities in question." Pross v. Katz,

784 F.2d 455, 459 (2d Cir. 1986). And in the context of a Ponzi

scheme, "conduct undertaken to keep .             [the] scheme alive is

conduct undertaken in connection with the purchase and sale of

securities." MLSMK, 651 F.3d at 277 n.11.

     C. Alter Ego

     Under applicable New York law, "[g]enerally,               piercing

the corporate veil requires a showing that:         (1) the owners


                                   10
      Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 11 of 65




exercised complete domination of the corporation in respect to

the transaction attacked; and (2) that such domination was used

to commit a fraud or wrong against the plaintiff which resulted

in plaintiff's injury." Morris v. New York State Dep't of

Taxation   &   Fin., 623 N.E.2d 1157, 1160-61 (N.Y. 1993). "While

complete domination of the corporation is the key to piercing

the corporate veil, especially when the owners use the

corporation as a mere device to further their personal rather

than the corporate business, such domination, standing alone, is

not enough; some showing of a wrongful or unjust act toward

plaintiff is required." Id. at 1161. "Typically, piercing

analysis is used to hold individuals liable for the actions of a

corporation they control. However, New York law recognizes

'reverse' piercing, which          . seeks to hold a corporation

accountable for actions of its shareholders." Am. Fuel Corp. v.

Utah Energy Dev. Co., 122 F.3d 130, 134        (2d Cir. 1997).

II.   Common Arguments

      A. Whether Plaintiffs' RICO Claim Should Be Dismissed

      The Seventeenth Count of the SAC brings a civil RICO claim

against the Platinum and Beechwood Defendants. SAC~~ 968-85.

Multiple defendants move to dismiss the claim, arguing that it

is barred by the RICO Amendment because the SAC "rel[ies]


                                    11
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 12 of 65




exclusively on allegations relating to transactions involving the

purchase   or sale of securities, including heavy reliance on the

alleged Black Elk Scheme, which forms the core of the

securities-fraud claims brought by the SEC and the criminal

charges filed against the     Platinum principals." Memorandum of

Law in Support of the Beechwood Parties' Motion to Dismiss the

Second Amended Complaint 14 ("BP MTD"), ECF No. 374 (citations

omitted) . 4 Defendants note that this Court held in the related

case Senior Health Insurance Company of Pennsylvania v.

Beechwood Re Ltd. et al., 18-cv-6658 (JSR)       ("SHIP"), that SHIP' s

RICO claim was "barred by the RICO Amendment insofar as the

gravamen of SHIP's mail and wire fraud claims is that Beechwood

funneled SHIP's assets to Platinum," 2019 WL 1759925, at *8

(S.D.N.Y. Apr. 22, 2019), and they argue that the same

conclusion is compelled here.

     Plaintiffs respond that the alleged misconduct in SHIP was

actionable as securities fraud - and thus barred by the RICO

Amendment - because the defendants there allegedly "obtained the

funds from SHIP precisely for the purpose of acquiring the


4 PBIHL also moves to dismiss plaintiffs' RICO claim. As
discussed below, the Court has dismissed the SAC as to PBIHL for
the independent reason that PBIHL is the object of impermissible
group pleading.

                                   12
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 13 of 65




securities, and the fraud coincided with the securities

transactions." Plaintiffs' Memorandum of Law in Opposition to

Moving Defendants' Second Round of Motions to Dismiss 22

("Opp."), ECF No. 351; see SHIP, 2019 WL 1759925, at *7-8.

Plaintiffs explain that the Court left open in SHIP whether the

RICO Amendment applied to "allegations that defendants

misrepresented the market value of SHIP's assets in connection

with defendants' regular withdrawal of performance fees." 2019

WL 1759925, at *8. And they argue that allegations of NAV

misstatement can ground a RICO claim in the instant case

because, unlike in SHIP, defendants here are alleged to have

misrepresented PPVA's NAV for more than two years. Opp. 23.

     The Court acknowledges that it left open in SHIP whether

the misstatement of asset values, and the attendant withdrawal

of unearned fees, is actionable as securities fraud. Certainly,

such conduct is less obviously "integral to the purchase and

sale of.     . securities," Pross, 784 F.2d at 459, than

misrepresentations about the existence or nature of the assets

in which a fraudster purports to invest his victim's funds, see,

~ ' S.E.C. v.    Zandford, 535 U.S. 813, 822      (2002)   (holding that

respondent's conduct was actionable as securities fraud where

respondent misappropriated victims' funds after representing


                                   13
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 14 of 65




that he "would conservatively invest their assets in the stock

market and that any transactions made on their behalf would be

for their benefit for the safety of principal and income"). It

is easy to imagine a scheme similar to the one alleged in the

SAC, not involving securities at all, in which a fraudster

misrepresented the value of his services in order to collect

unearned fees. See, e.g., Weil v. Long Island Sav. Bank, FSB, 77

F. Supp. 2d 313, 316 (E.D.N.Y. 1999)      (describing scheme in which

plaintiffs "were unwittingly made to pay inflated legal fees in

connection with their mortgages"). Such a scheme (assuming it

satisfied the other elements of a civil RICO claim) would not be

barred by the RICO Amendment.

     The scheme in the instant case, however, did involve

securities. Indeed, as the SAC and attached exhibits make clear,

defendants are essentially alleged to have operated a Ponzi

scheme in which they: used their "control over the valuation of

PPVA's illiquid positions .       . to ensure that PPVA's

'performance,' which was largely composed of unrealized gains,

steadily increased," SAC! 320; "routinely relied upon funds

invested by new investors in order to pay redemptions," id.

! 322; and formed Beechwood "to keep up the pretense that PPVA's

NAV was steadily increasing," id. ! 344. The related complaint


                                   14
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 15 of 65




in SEC v. Platinum Management (NY) LLC et al., 16-cv-06848-BMC

(E.D.N.Y.)   ("the SEC action") - which the SAC incorporates as

Exhibit 25 - similarly alleges that defendants fraudulently

"projected stability and confidence" to their investors,

"reporting steady, positive returns every year," ECF No. 285-2,

at 114, and that they sought to meet redemptions by "launch[ing]

an aggressive push for new investment money," that "focused on

anticipated investment gains," id. at 116-17.

     Given these allegations, the Court cannot conclude that

misstatements of PPVA's NAV were "merely incidental or

tangentially related to the sale of securities." Leykin, 423 F.

Supp. 2d at 241. Instead, they were made in substantial part to

sustain defendants' Ponzi scheme. And, as the Second Circuit has

explained, "conduct undertaken to keep a securities fraud Ponzi

scheme alive is conduct undertaken in connection with the

purchase and sale of securities." MLSMK, 651 F.3d at 277 n.11.

Accordingly, the Court holds that the RICO Amendment bars

plaintiffs' RICO claim, even to the extent that the claim relies

on alleged misstatements of PPVA's NAV. 5


5 The Court's holding is also supported by its conclusion in
Picard v. Kohn, 907 F. Supp. 2d 392 (S.D.N.Y. 2012). There, the
Court held that the RICO Amendment barred claims brought against
defendants who fed money into Bernard Madoff's Ponzi scheme,

                                   15
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 16 of 65




     Moreover, even if the RICO Amendment did not apply, the

Seventeenth Count would fail as to the Beechwood Parties and

Saks because the SAC fails to charge these defendants with

enough predicate acts over a sufficient period of time to state

a RICO claim. See First Capital Asset       Mgmt.,    Inc. v. Satinwood,

Inc., 385 F.3d 159, 182    (2d Cir. 2004)    (holding that RICO claim

was properly dismissed where "alleged predicate acts attributed

to [defendant], which    span[ned]    barely seven months,     d[id]    not

extend over a sufficiently long period of time to satisfy the

requirements of closed-ended continuity"); McLaughlin v.

Anderson,   962 F.2d 187, 192   (2d Cir.   1992)     ("[T]he bare minimum

of a RICO charge is that a defendant personally committed or

aided and abetted the commission of two predicate acts.") . As

defendants explain in their submissions, Saks's "tenure with

Platinum and Beechwood lasted less than two years," Defendant

Daniel Saks' Memorandum of Law in Support of Motion to Dismiss

the Second Amended Complaint 14      ("Saks MTD"), ECF No. 359,        and

the misrepresentation of PPVA's NAV occurred for only 22 months

after Beechwood launched, Reply Memorandum of Law in Further




even though these claims were grounded in part in defendants'
alleged collection of "hundreds of millions of dollars in fees
from their customers." Id. at 396.

                                     16
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 17 of 65




Support of the Beechwood Parties' Motion to Dismiss the Second

Amended Complaint 5 ("BP Reply"), ECF No. 396. These periods do

not "satisfy the requirements of closed-ended continuity." First

Capital Asset   Mgmt.,   385 F.3d at 182.

     B. Whether Plaintiffs' Claims Are Barred by the Wagoner Rule

       or the Doctrine of In Pari Delicto

     The Beechwood Parties, Nordlicht and Cassidy, HFF, Katz,

Saks, and Gerszberg argue that the SAC should be dismissed

(either in part or in its entirety) based on the Wagoner rule

and the related doctrine of in pari delicto.      6   See BP MTD 8-13;

Saks MTD 22-23; Memorandum of Law of Defendants Michael

Nordlicht and Kevin Cassidy in Support of Their Motion to

Dismiss the Second Amended Complaint 3 ("Nordlicht-Cassidy

MTD"), ECF No. 324; Huberfeld Family Foundation, Inc.'s

Memorandum of Law in Support of Its Motion to Dismiss the Second

Amended Complaint 14-15 ("HFF MTD"), ECF No. 307; Memorandum of

Law in Support of Defendant Michael Katz's Motion to Dismiss 6-

11 ("Katz MTD"), ECF No. 309; Defendant's, Seth Gerszberg,




6 PBIHL also argues that the SAC should be dismissed because of

Wagoner and in pari delicto, but - as noted - the Court has
dismissed the SAC as to PBIHL on group pleading grounds.

                                    17
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 18 of 65




Memorandum of Law in Further Support of Motion to Dismiss 3-6

("Gerszberg Reply"), ECF No. 393.

     Defendants argue that Wagoner and in pari delicto bar

plaintiffs' claims because the SAC's "central premise .                 is

that PPVA's own principals were involved in and orchestrated the

misconduct for which PPVA is now suing." BP MTD 9. Moreover,

defendants contend, neither the "insider exception" nor the

"adverse interest exception" applies. As a preliminary matter,

defendants note, the insider exception may not even apply to the

in pari delicto defense under New York law. Katz MTD 10-11. And

even if it can apply to that doctrine, defendants argue that it

does not apply to them because they are not insiders. Id. at 11.

     As for the adverse interest exception, defendants argue

that the SAC fails to allege that PPVA's agents "totally

abandoned" the fund's interests. Kirschner, 938 N.E.2d at 947.

Instead, defendants argue, the SAC alleges that the Platinum

Defendants misstated PPVA's NAV to attract investors and keep

the fund afloat, and the related complaint in the SEC action

details the numerous ways in which the Platinum Defendants

worked to sustain the fund and ease its liquidity constraints.

BP MTD 11-12. Defendants argue that "[s]o long as the corporate

wrongdoer's fraudulent conduct enables the business to survive -


                                   18
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 19 of 65




to attract investors and customers and raise funds for corporate

purposes," the adverse interest exception does not apply.

Kirschner,   938 N.E.2d at 953; cf. id.    ("A fraud by top

management to overstate earnings, and so facilitate stock sales

or acquisitions, is not in the long-term interest of the

company; but, like price-fixing, it profits the company in the

first instance.").

     Plaintiffs respond that neither Wagoner nor in pari delicto

applies because each of the moving defendants is either an

insider or the alter ego of an insider. See Opp. 4. According to

plaintiffs, "[t]he insider exception is not limited to

fiduciaries such as officers and directors of a corporation; it

includes corporate insiders with some level of control over the

company's affairs." Id. at 5. Moreover, plaintiffs argue, the

moving defendants all qualify as insiders because they "used

their positions of authority, influence and control to cause

PPVA to engage in non-commercial transactions to inflate NAV and

eventually loot PPVA." Id. at 7. Plaintiffs contend that this is

particularly true of the Beechwood Entities, who are alleged to

be alter egos of Platinum Management. Id.

     Even if the moving defendants are not insiders, plaintiffs

argue, "this case represents one of the rare 'looting and


                                   19
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 20 of 65




embezzlement' circumstances where the adverse interest exception

to in pari delicto applies." Id. at 12. Plaintiffs argue that

"the consistent theme of the SAC is that, at every juncture, the

Defendants favored their own interests over those of PPVA, and

that the inevitable outcome of the series of non-commercial

transactions comprising the First and Second Schemes was the

implosion of PPVA." Id.

     Beginning with the insider exception, the Court agrees with

plaintiffs that the Beechwood Entities cannot claim the

protections of Wagoner and in pari delicto insofar as they are

found to be alter egos of Platinum Management. As this Court has

explained, the rationale behind the insider exception is that

"it would be absurd to allow a wrongdoing insider to rely on the

imputation of his own conduct to the corporation as a defense."

Refco, 2010 WL 6549830, at *15. This rationale applies with

equal force to alter egos of insiders, to whom the conduct is

also imputed. As noted above, New York law recognizes reverse

veil piercing, such that corporations can be held liable for the

actions of those who control them. See Am. Fuel Corp., 122 F.3d

at 134. To the extent that they are found to be alter egos of

Platinum, the Beechwood Entities cannot avoid liability on the

grounds that conduct imputed to them is also imputed to PPVA.


                                   20
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 21 of 65




     By contrast, the Court concludes that the SAC fails to

allege insider status as to the other moving defendants. Feuer,

Taylor, Narain, Nordlicht, Cassidy, Gerszberg, Katz, and HFF 7 are

not alleged to have held positions at PPVA, or to have owed

fiduciary duties to PPVA. Plaintiffs go to great lengths to

detail the ways in which these defendants harmed PPVA, see

Opp. 8-11, but harm is insufficient to establish insider status.

See Sec. Inv'r Prot. Corp. v. Bernard L. Madoff Inv. Sec. LLC,

987 F. Supp. 2d 311, 321 (S.D.N.Y. 2013)       ("[T]he Second Circuit

has read the insider exception .        . narrowly to allow only for

suits .    . against a fiduciary of the debtor corporation, not

against third parties who are alleged to have aided and abetted

the debtor's fraud,   short of control by the third party over the

debtor."). And although plaintiffs allege that Saks held a

position at PPVA, these allegations do not show that Saks had

the level of control to qualify as an insider. As this Court has

explained, "[t]he purpose of the insider exception is to hold

fiduciaries responsible for their conduct as control persons,"




7 HFF is differently situated from the Beechwood Entities because
the SAC does not adequately allege that HFF was an alter ego of
a Platinum insider, for the reasons discussed below.

                                   21
       Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 22 of 65




 id. at 322, and - as discussed at greater length below - Saks is

 not adequately alleged to be a fiduciary or control person.

       Insider status is not the end of the story, however, as

 non-insider defendants may still be subject to liability if the

 adverse interest exception applies. On this point, the Court

 holds that the applicability of the adverse interest exception

 must be evaluated with respect to specific instances of alleged

 misconduct. And the Court agrees with plaintiffs that certain

 allegations in the SAC describe the kind of "outright theft or

 looting or embezzlement" to which the exception applies. See

 Kirschner,   938 N.E.2d at 952. For example, the alleged diversion

 of the Renaissance Sale proceeds to the Preferred Investors can

 be viewed only as "fraud .        . committed against [PPVA] rather

 than on its behalf." Id.; see ECF No. 290, at 11-13. The same is

 true of the Nordlicht Side Letter, which allegedly obligated

 PPVA - for no consideration - to apply proceeds from the sale of

 one of its assets toward a debt owed to BAM. ECF No. 290, at 15-

 16. In the remaining sections of this Opinion, which consider

 defendant-specific arguments for dismissal, the Court will

 clarify which instances of alleged misconduct fall within the

 adverse interest exception.

III.   Defendant-Specific Arguments


                                     22
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 23 of 65




     A. The Beechwood Parties

     The Beechwood Parties are named in or implicated by the

Seventh, Eighth, Fourteenth, Sixteenth, Seventeenth,       8   Eighteenth,

Twentieth, and Twenty-First Counts of the SAC. In the initial

round, Beechwood Capital, BAM II, BBLN-PEDCO Corp., and BHLN-

PEDCO Corp. moved to dismiss. The Court granted the motions of

Beechwood Capital, BBLN-PEDCO Corp., and BHLN-PEDCO Corp., but

it denied the motion of BAM II. ECF No. 290, at 37.

     The Beechwood Individuals and Illumin now move to dismiss

the SAC in its entirety, and the Beechwood Entities move to

dismiss all claims except the alter ego claim in the Eighteenth

Count. BP MTD 1. As discussed above, the Beechwood Parties argue

at length that plaintiffs' claims are barred by the Wagoner rule

and the doctrine of in pari delicto, and they contend that

plaintiffs' RICO claim is barred by the PSLRA. The Beechwood

Parties also make several additional arguments for dismissal.

     First, the Beechwood Parties argue that the Seventh and

Eighth Counts - in addition to being barred by Wagoner and in

pari delicto - fail to state claims for aiding and abetting.            Id.




8 As discussed above, the Court holds that the Seventeenth Count
is barred by the RICO Amendment. Accordingly, the claim is
dismissed as to the Beechwood Parties, among others.

                                   23
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 24 of 65




at 16-19. With respect to aiding and abetting breach of

fiduciary duties, defendants argue that the SAC fails to allege

substantial assistance, at least as to BRILLC, BRE Holdings,

BRE, BBIL, or Illumin. Id. at 16-18. And as for aiding and

abetting fraud, defendants contend that the SAC fails to allege

justifiable reliance by PPVA because the only PPVA officers who

could have been misled are those accused of committing the

fraud.   Id. at 18-19. Relatedly, defendants argue that the

Sixteenth Count for civil conspiracy should be dismissed as

duplicative of the aiding and abetting claims. Id. at 20.

     Moving to the Fourteenth Count, defendants argue that

plaintiffs' unjust enrichment claim should be dismissed for two

reasons: First, an express agreement covers "each one of the

alleged bad acts underlying the claim." Id. at 21. Second, the

SAC alleges only "a general, non-specific benefit," and

"contains no well-pled allegations concerning how the Beechwood

Individuals were supposedly 'enriched.'" Id.

     The Beechwood Parties also argue that the Court should

dismiss the Twentieth and Twenty-First Counts, which seek

declaratory judgments that the Nordlicht Side Letter and the

Master Guaranty, respectively, are void and unenforceable as

against public policy. SAC i i 1013-28. As discussed in the


                                   24
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 25 of 65




Court's Opinion on the initial round of motions to dismiss, the

Nordlicht Side Letter was a document that Mark Nordlicht

allegedly executed to divert funds from PPVA to the Beechwood

Entities. ECF No. 290, at 15. Specifically, BAM Admin held a

loan issued by Golden Gate Oil, and PPVA's subsidiary Montsant

had been paying the interest on the loan. Id. When Montsant was

no longer able to pay, the Side Letter bound PPVA to pay in

Montsant's stead - for no consideration - by applying proceeds

from the sale of Implant Sciences Corporation ("IMSC"), a

company in which PPVA held a substantial interest. Id. at 15-16.

     The Master Guaranty, meanwhile, obligated Montsant to

guaranty amounts owed to various Beechwood Entities and SHIP by

Golden Gate. SAC~ 593. As with the Side Letter, the Master

Guaranty did not benefit PPVA, but instead "benefited Beechwood

by providing it with additional collateral to secure the non-

performing Golden Gate Oil Loan, comprised of a significant

portion of PPVA's remaining valuable assets." Id.        ~   599.

     The Beechwood Parties argue that plaintiffs' declaratory

judgment claims should be dismissed on two grounds. First,

defendants argue, these claims rest on the theory that PPVA was

fraudulently induced to enter into the Side Letter and the

Guaranty, and plaintiffs have not adequately alleged fraudulent


                                    25
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 26 of 65




inducement. BP MTD 22. Second, defendants argue that PPVA's

subsidiary DMRJ is already litigating the enforceability of the

Side Letter in New York state court. Id. at 23. Not only do

plaintiffs' claims in this Court constitute a "second bite at

the apple," defendants argue, but they are also inconsistent

with the position taken by DMRJ in state court that the Master

Guaranty superseded the Side Letter. Id. at 23-24.

     Finally, the Beechwood Parties argue that the SAC's alter

ego claim should be dismissed as to Illumin because it is

entirely group pled, and they argue that the claims against

Beechwood Capital, BBLN-PEDCO Corp., and BHLN-PEDCO Corp. should

be dismissed because they were already dismissed in this Court's

Opinion and Order on the initial round of motions. Id. at 24-25.

     Taking the Beechwood Parties' last argument first, the

Court agrees that it has already dismissed plaintiffs' claims

against Beechwood Capital, BBLN-PEDCO Corp., and BHLN-PEDCO

Corp., see ECF No. 290, at 37, and it hereby reaffirms that

dismissal. The Court likewise agrees that the SAC should be

dismissed as to Illumin based on impermissible group pleading.

Although the SAC alleges in conclusory fashion that "Illumin is

owned and controlled by Dhruv Narain" and "acted as an

investment advisor to Beechwood during the course of the Second


                                   26
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 27 of 65




Scheme," SAC~ 222, there are no allegations that specifically

describe the nature of Narain's control or tie Illumin to any

alleged misconduct. For example, the SAC alleges that "the

Beechwood Defendants and Illumin caused AGH Parent to deliver a

letter to PGS enclosing an Assignment" as part of the Agera

Sale. Id.   ~   663. But the document that this allegation

references - attached as Exhibit 94 to the SAC - is signed by

Narain on behalf of BAM Management Services LLC. ECF No. 285-7,

at 223. Illumin is not mentioned.

     Moving to the remaining Beechwood Parties, the Court has

already explained above that the Beechwood Entities cannot claim

the protections of Wagoner and in pari delicto insofar as they

are found to be alter egos of Platinum Management. As for Feuer,

Taylor, and Narain, the Court also holds that plaintiffs' claims

are not barred by Wagoner or in pari delicto, at least at the

pleading stage, because the adverse interest exception applies.

Feuer, for example, is alleged to have witnessed the Nordlicht

Side Letter, which saddled PPVA with financial obligations for

no consideration. See SAC~ ll(i). And Taylor and Narain are

charged with orchestrating the Agera Sale, which - as discussed

below in the context of Nordlicht and Cassidy's motion - is

plausibly alleged to have satisfied the exception.


                                   27
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 28 of 65




     With respect to defendants' more particularized grounds for

dismissal, the Court agrees that the SAC fails to allege

substantial assistance, and thus aiding and abetting, as to

BRILLC, BRE Holdings, BRE, and BEIL. BRILLC (referred to in the

SAC as "Beechwood Investments")         is alleged only to have been

"used as a vehicle by Nordlicht, Levy, Bodner and Huberfeld to

purchase all the preferred shares in the Beechwood Reinsurance

Companies." Id.   ~   212. The Beechwood Reinsurance Companies, in

turn, are a defined group comprising BEIL and BRE, which are

referred to in the SAC as "Beechwood Bermuda" and "Beechwood

Cayman," respectively.     Id.   ~~   215-16. The SAC alleges that "the

Beechwood Reinsurance Companies were established and had

received significant funds for investment from insurance

investors,   including SHIP." Id.       ~   373. But there are no specific

allegations that describe how these entities participated in the

First or Second Schemes. And finally,          BRE Holdings       (referred to

in the SAC as "Beechwood Holdings")          is alleged only to have

owned all of Beechwood Cayman's common stock.           Id.   ~   213.

     While these allegations are insufficient to state aiding

and abetting claims as to the above entities, defendants'

arguments for dismissing the claims as to the other Beechwood

Parties fall short. Defendants contend that the SAC fails to


                                       28
        Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 29 of 65




allege aiding and abetting as to the other Beechwood Parties

because PPVA's officers could not have justifiably relied on

their own misrepresentations. BP MTD 19. But this argument fails

to respect the distinction between a company and its officers,

and it essentially rehashes the points made above - and rejected

by this Court - in the context of the Wagoner rule and in pari

delicto. Compare BP MTD 9 ("The Wagoner rule provides that .

a bankruptcy trustee .           lacks standing to assert a claim

against a third party for defrauding a corporation with the

cooperation of management on behalf of the guilty corporation."

(quotations and alteration omitted)), with id. at 19 ("[T]he

Liquidators, standing in the shoes of PPVA, cannot assert claims

against the Beechwood Parties for aiding and abetting PPVA in

deceiving itself."). Accordingly, while the Seventh and Eighth

Counts are dismissed as to BRILLC, BRE Holdings, BRE, and BBIL,

they are not dismissed as to the other Beechwood Parties.

        Moving to the Sixteenth Count, the Court agrees that

plaintiffs' conspiracy claim is duplicative of their aiding and

abetting claims, and it hereby dismisses the conspiracy claim as

to all Beechwood Parties. See Loreley Fin.          (Jersey) No. 3 Ltd.

v. Wells Fargo Sec., LLC, No. 12-cv-3723 (RJS), 2016 WL 5719749,

at *8    (S.D.N.Y. Sept. 29, 2016)     ("In cases in which Plaintiffs'


                                      29
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 30 of 65




aiding and abetting claims overlap with their conspiracy claims,

New York courts have allowed the aiding and abetting claims to

proceed, but have dismissed as duplicative the conspiracy

claims."); Kew Gardens Hills Apartment Owners, Inc. v. Horing

Welikson   &   Rosen, P.C., 828 N.Y.S.2d 98, 101 (2nd Dep't 2006)

("[T]he seventh cause of action alleging conspiracy to breach a

fiduciary duty should have been dismissed.             because it is

duplicative of the aiding and abetting cause of action.").

     With respect to the Fourteenth Count, plaintiffs have

essentially abandoned their unjust enrichment claim, responding

in their answering papers only that "the unjust enrichment claim

against the Beechwood Movants, pled in the alternative, is due

to Plaintiffs seeking to invalidate certain Second Scheme

transactions." Opp. 36 n.9. As the Beechwood Parties note in

their reply, even if plaintiffs' oblique mention of

"invalidat[ing]" "transactions" refers to the Nordlicht Side

Letter and the Master Guaranty, these agreements were made only

with BAM I and BAM Admin. BP Reply 8-9; ECF No. 285-6, at 98

(Nordlicht Side Letter); ECF No. 285-7, at 2 (Master Guaranty).

Moreover, plaintiffs fail to respond (obliquely or otherwise) to

defendants' contention that the unjust enrichment claim is pled




                                   30
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 31 of 65




with impermissible generality. Accordingly, the Fourteenth Count

is dismissed as to all Beechwood Parties.

     Finally, as to the Twehtieth and Twenty-First Counts, the

Court holds that plaintiffs have adequately alleged that they

are entitled to declaratory relief. "[A] contract is

unenforceable under New York law if the finder of fact concludes

that the agreement was made with corruption and fraud

contemplated as its purpose." CMF Investments, Inc. v. Palmer,

No. 13-CV-475 VEC, 2014 WL 6604499, at *2 (S.D.N.Y. Nov. 21,

2014). Here, plaintiffs allege that the Nordlicht Side Letter

and Master Guaranty were structured for the corrupt purpose of

stripping value from PPVA. This is sufficient to state a claim.

     Moreover, the fact that one of PPVA's subsidiaries, DMRJ,

is seeking a similar declaratory judgment in state court does

not preclude plaintiffs' claims here. See McClellan v. Carland,

217 U.S. 268, 282   (1910)   ("[T]he pendency of an action in the

state court is no bar to proceedings concerning the same matter

in the Federal court having jurisdiction .            ."). Nor does

DMRJ's position that the Guaranty superseded the Side Letter

preclude PPVA from arguing that both are void.

     Accordingly, as to the Beechwood Parties, the Court rules

as follows: The SAC is dismissed in its entirety as to Illumin.


                                   31
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 32 of 65




As to all other Beechwood Parties, the Fourteenth, Sixteenth,

and Seventeenth Counts are dismissed. In addition, the Seventh

and Eighth Counts are dismissed as to BRILLC, BRE Holdings, BRE,

and BBIL. The Beechwood Parties' motion is otherwise denied.

     B. Bodner and Huberfeld

     Bodner and Huberfeld are both Platinum Defendants and

Beechwood Defendants. Accordingly, they are named in the First,

Second, Third, Fourth, Fifth, Sixth, Seventh, Eighth,

Fourteenth,   9   Sixteenth, and Seventeenth 1 ° Counts of the SAC. In

the initial round of motions to dismiss, Bodner moved to dismiss

the FAC on group pleading grounds, and he also moved to dismiss

each count against him on more particularized grounds. ECF

No. 183. Huberfeld joined Bodner's motion. ECF No. 173.

     This Court largely denied Bodner's motion, holding that

plaintiffs plausibly alleged that Bodner and the other Platinum

Defendants:       (1) were corporate insiders, such that they could be

charged with Platinum's misstatements of PPVA's NAV;         (2) had


9 Bodner argues that the SAC impermissibly reasserts the unjust

enrichment claim that the Court already dismissed. Bodner MTD 12
n.3. The Court agrees, and it again dismisses the Fourteenth
Count as to Bodner and Huberfeld.

10 As discussed above, the Court holds that the Seventeenth Count
is barred by the RICO Amendment. Accordingly, the claim is
dismissed as to Bodner and Huberfeld, among others.

                                     32
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 33 of 65




scienter, given their motive and opportunity to commit fraud;

and (3) were fiduciaries of PPVA. ECF No. 290, at 44-54. Based

on these conclusions, the Court held that plaintiffs stated

claims against Bodner and Huberfeld for breach of fiduciary

duty, aiding and abetting breach of fiduciary duty, fraud,

constructive fraud, aiding and abetting fraud, civil conspiracy,

and civil RICO. Id. at 54. The Court dismissed plaintiffs'

unjust enrichment claim, however, because the claim was

abandoned. Id. at 55.

     Now before the Court is Bodner's second motion to dismiss,

which Huberfeld again joins. See Memorandum of Law of Defendant

David Bodner in Support of His Motion to Dismiss the Non-NAV

Claims in the Second Amended Complaint       ("Bodner MTD"), ECF

No. 322; Defendant Murray Huberfeld's Memorandum of Law in

Support of His Motion to Dismiss the Second Amended Complaint,

ECF No. 330. In his motion, Bodner accepts for purposes of

argument that plaintiffs have stated claims in connection with

Platinum's misstatements of PPVA's NAV. Bodner MTD 1. Bodner

argues, however, that the SAC also includes "allegations that a

dozen or more transactions were executed with the fraudulent

intent to loot or encumber the assets of PPVA." Id. at 2. Bodner

contends that the SAC does not adequately tie him to these


                                    33
      Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 34 of 65




transactions, and that any allegations regarding the

transactions should be dismissed as to him. Id.

     This Court considered and rejected a similar argument in

the SHIP action. There, certain Beechwood Defendants argued that

SHIP should be limited in the allegations it could use to

support its fraud claims. See 2019 WL 1759925, at *2. The Court

disagreed, holding that it would not "place SHIP's claims in a

factual straitjacket at the pleading stage, and well before

completion of discovery." Id. The Court cautioned, however, that

if SHIP later "trie[d] to prove fraud based on misstatements or

omissions that SHIP should have referenced in the SAC, then

defendants c[ould] make an appropriate motion at that time." Id.

     The Court sees no reason to treat Bodner's and Huberfeld's

motions differently in the instant case. Given the close

relationship between the alleged fraudulent transactions and the

misstatements of PPVA's NAV, any attempt to segregate "NAV" from

"non-NAV" claims at this stage would be artificial and

premature. 11

     C. Nordlicht and Cassidy


11As in SHIP, however, Bodner and Huberfeld may argue later in
this litigation that plaintiffs are barred from relying on
conduct that should have been alleged in the SAC. As to whether
such an argument will prevail, the Court expresses no opinion.

                                    34
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 35 of 65




     Michael Nordlicht and Kevin Cassidy are both named in the

Twelfth Count of the SAC (aiding and abetting breach of

fiduciary duty) for their role in the Agera transactions.

Cassidy is also named in the Fourteenth Count (unjust

enrichment). Previously, Nordlicht and Cassidy moved to dismiss

on group pleading grounds, and they also moved to dismiss for

failure to state a claim. ECF No. 195. The Court denied their

motion, holding that plaintiffs plausibly alleged that:          (1)

Nordlicht and Cassidy knew the Platinum Defendants were

breaching their fiduciary duties to PPVA;       (2) Nordlicht and

Cassidy participated in the breach; and (3) Cassidy was unjustly

enriched at.the expense of PPVA through his receipt of unearned

proceeds from the Agera Sale. ECF No. 290, at 60-61.

     Nordlicht and Cassidy now move to dismiss on the grounds

that plaintiffs' claims are barred by the Wagoner rule and the

doctrine of in pari delicto. Nordlicht-Cassidy MTD 1-3. As

discussed above, neither Nordlicht nor Cassidy is adequately

alleged to be an insider of PPVA. Accordingly, the disposition

of their motion turns on whether their alleged conduct falls

within the adverse interest exception.

     Beginning with the unjust enrichment claim against Cassidy,

the Court concludes that the adverse interest exception applies.


                                   35
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 36 of 65




As explained in the Court's Opinion on the initial round of

motions to dismiss, plaintiffs allege that Cassidy created and

controlled an entity called Starfish, and that Starfish was

granted 8% of the membership interests in PPVA's subsidiary PGS

the day before PGS sold its interest in a convertible note in

Agera to AGH Parent. ECF No. 290, at 16-18. Plaintiffs allege,

moreover, that the grant to Starfish was made without

consideration to PGS: Id. at 18. This naked diversion of

financial interests - like the diversion of proceeds from the

Renaissance Sale to the Preferred Investors - constitutes

"outright theft or looting" for purposes of the adverse interest

exception. See Kirschner,    938 N.E.2d at 952.

     Cassidy and Nordlicht's broader participation in the Agera

Sale, however, raises more difficult questions. According to

defendants, "[t]he SAC does not (and cannot truthfully) allege

that the Agera Transaction constituted theft or looting or

embezzlement of PPVA" because "the SAC and its annexed exhibits

establish that the Agera Transaction was intended to and did

create at least a short-term benefit for PPVA." Reply Memorandum

of Law of Defendants Michael Nordlicht and Kevin Cassidy in

Further Support of Their Motion to Dismiss the Second Amended

Complaint 6 ("Nordlicht-Cassidy Reply"), ECF No. 392.


                                   36
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 37 of 65




Specifically, defendants cite an email from Katz to Mark

Nordlicht and Levy - attached as Exhibit 82 to the SAC - in

which Katz describes how the sale of Agera would "[s]olve .

our liquidity problem." ECF No. 285-7, at 33. Defendants also

cite an email from Mark Nordlicht to Katz - attached as Exhibit

87 to the SAC - in which Nordlicht appears to say, of the Agera

Sale, that "the liquidity is just too transformative for us to

ignore." Id. at 54. Based on these exhibits, defendants argue,

"the Agera Transaction was not an 'abandonment' or 'looting' of

PPVA by Platinum Management, but rather an infusion of cash into

PPVA at a time when it allegedly faced liquidity issues."

Nordlicht-Cassidy Reply 7.

     If defendants are correct - and if the Agera Sale provided

PPVA with liquidity necessary to sustain the fund's operations -

then the Court agrees that the adverse interest exception does

not apply. See Kirschner, 938 N.E.2d at 953       ("So long as the

corporate wrongdoer's f~audulent conduct enables the business to

survive - to attract investors and customers and raise funds for

corporate purposes -   th[e] test [for applying the adverse

interest exception] is not met."). The Court also agrees that

the exhibits cited by defendants, although not entirely clear,

raise the suggestion that PPVA may have anticipated a benefit


                                   37
          Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 38 of 65




from the Agera Sale in the form of increased liquidity. This

suggestion, however, is insufficient at the pleading stage to

overwhelm the raft of allegations in the SAC that characterize

the Agera Sale as pure pilfering.

          According to the SAC, the Agera Sale was orchestrated "to

clear out the uncollectable debt obligations owed to Beechwood

by companies such as Golden Gate Oil and PEDEVCO, leaving PPVA

with little to nothing in exchange for the transactions." SAC

~   607. Although the convertible note in Agera in which PPVA

(through PGS) held an interest was allegedly valued between $225

and $285 million, PGS sold the note to AGH Parent for $170

million, with $115 million of that amount being "paid or payable

in a combination of Beechwood 'debt forgiveness'                 and worthless

debt and equity assignments." Id.             ~~   648,   651. Moreover, of the

$55 million paid in cash, $10 million is still unaccounted for.

Id.   ~    653. And not long after the sale closed, the Beechwood

Entities allegedly sold their interests in AGH Parent to a third

party, leaving PPVA, on the whole, with as much as $150 million

in losses.       Id.   ~~   668-71.

          Based on these allegations, one can plausibly infer - even

taking into account Exhibits 82 and 87 - that the Agera Sale

constituted "outright theft or looting" for purposes of the


                                         38
   Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 39 of 65




adverse interest exception. The fact that PGS received $45

million in cash from the Agera Sale does not prove that PPVA

(through PGS) received a benefit from the sale. To the contrary,

it is reasonable to infer based on the pleadings that PGS could

have received significantly more cash if the convertible note

had been sold at a market price. To hold that any amount of cash

received is a benefit, even if that cash pales in comparison to

the value of the assets for which it was exchanged, would render

the term "benefit" meaningless.

     That said, defendants may well be able to show after

discovery that PPVA received necessary liquidity from the Agera

Sale. If this liquidity enabled PPVA to sustain its operations,

then it may qualify as a benefit, even if the convertible note

was sold below market price. And if the Agera Sale benefitted

PPVA, then the adverse interest exception does not apply, and

judgment for Nordlicht and Cassidy on the aiding and abetting

claim is warranted.

     In sum, Nordlicht and Cassidy's motion to dismiss is denied

in its entirety. The unjust enrichment claim against Cassidy

clearly falls within the adverse interest exception. And while

the aiding and abetting claim is a closer call, the Court holds

at this stage in the litigation that the claim can proceed.


                                   39
      Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 40 of 65




      D. Gerszberg

       Gerszberg is named in the Thirteenth and Fourteenth Counts

of the SAC, for aiding and abetting breach of fiduciary duties

and unjust enrichment, respectively. The SAC alleges that

Gerszberg ran an apparel business called the Collective, which

took out a $30 million line of credit from Atlantic Growth, a

PPVA subsidiary. SAC~~ 729-30. The Collective also entered into

a series of agreements with a company called West Loop, but by

the summer of 2015, the Collective was unable to make payments

to Atlantic Growth and was in $2.4 million of debt to West Loop.

Id.   ~~   731-34. Gerszberg was close friends with Mark Nordlicht,

and he approached Nordlicht for help. Id.         ~    735. Thereafter, the

Platinum Defendants declined to foreclose on their loans to

Gerszberg, and they instead caused PPVA to enter into a series

of transactions with West Loop and a company called Epocs that

"solely benefit[ted] West Loop/Epocs, Gerszberg and The

Collective, to the detriment of PPVA." Id.            ~~   736-37.

       Specifically, the SAC alleges that PPVA assumed the

Collective's debt to West Loop and granted West Loop an interest

in a promissory note issued by PPVA (the "12% PPNE Note"). Id.

~   738. PPVA also incurred a "sham" loan obligation to Epocs,

pursuant to which the loan proceeds were given to the Collective


                                      40
      Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 41 of 65




and Epocs was given an interest in the 12% PPNE Note.          Id.

Finally,   PPVA guaranteed an obligation that the Collective owed

to West Loop.    Id. Together, these transactions are referred to

in the SAC as the "Purported Underlying West Loop/Epocs

Obligations." Id.

       The SAC also alleges that "Gerszberg was provided with

information concerning PPVA's financial condition, its ongoing

liquidity issues and the misrepresentation of its NAV by the

Platinum Defendants." Id.      ~   744. According to the SAC, however,

Gerszberg nevertheless drafted a "Forbearance and Security

Agreement" on behalf of West Loop and Epocs that gave these

companies a security interest in the rights that PPVA's

subsidiary DMRJ had to proceeds from the sale of IMSC.           Id.

~~   747-49.

       Finally, the SAC alleges that Gerszberg and the Platinum

Defendants conspired to transfer $15 million from the Agera Sale

to Gerszberg and entities he controlled for no consideration.

The SAC alleges that Gerszberg and an individual named Franky

Zapata entered into an agreement - the "Zapata Master Agreement"

- that concerned "the rights and duties of Gerszberg,          Zapata and

their affiliates upon the occurrence of a proposed merger

between Zapata Industries and IMSC." Id.        ~~   752, 754. For the


                                      41
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 42 of 65




Zapata Master Agreement to become effective, a Gerszberg-

controlled entity called Spectrum30 needed to deposit €10

million into Zapata's bank account. Id. 1 755. On the day the

Agera transaction closed, a PPVA subsidiary called Huron

transferred $15 million of the proceeds to Gerszberg and

Spectrum30   (the "Spectrum30 Loan"), and $11 million was wired to

Zapata. Id. 1 756. The SAC alleges that PPVA had no obligation

under the Zapata Master Agreement to transfer these funds, and

that it received nothing in return. Id. 1 757.

     Gerszberg did not move to dismiss as part of the initial

round, but he now moves to dismiss on several grounds. See Brief

of Seth Gerszberg in Support of His Motion to Dismiss the Second

Amended Complaint, ECF No. 334-1. First, Gerszberg argues that

plaintiffs' unjust enrichment claim is barred because an express

contract governs the transfer of proceeds from the Agera Sale.

Id. at 11. Second, Gerszberg contends that plaintiffs' aiding

and abetting claim fails because it does not adequately allege

knowledge, substantial assistance, or proximate causation. Id.

at 18-28. And third - as noted above - Gerszberg raises a

Wagoner/in pari delicto defense. Gerszberg Reply 3-6.

     As a preliminary matter, the Court holds that plaintiffs'

claims against Gerszberg are not barred by Wagoner and in pari


                                    42
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 43 of 65




delicto because the adverse interest exception applies. Through

the Purported Underlying West Loop/Epocs Obligations, the

Forbearance and Security Agreement, and the Spectrum30 Loan,

Gerszberg and his affiliates were allegedly awarded various

financial benefits at the expense of PPVA. These benefits were

awarded without consideration and unambiguously "operated at

[PPVA's] expense." Kirschner, 938 N.E.2d at 952.

     Moving to the unjust enrichment claim, the Court agrees

with Gerszberg that an express contract governs the transfer of

proceeds from the Agera Sale. In support of plaintiffs'

allegation that Gerszberg was unjustly enriched by the $15

million transfer from Huron, the SAC relies on Exhibit 102 to

the SAC. See ECF No. 285-8, at 49-52. Exhibit 102, however,

references a "Note" issued by Spectrum30 to Huron, which the SAC

does not include as an exhibit. Id. This "Note," which sets the

terms of the $15 million transfer, is attached to Gerszberg's

motion (permissibly, in the Court's view, given its

incorporation by reference in Exhibit 102). See ECF No. 334,

Ex. D. The Note is signed by Gerszberg on behalf of Spectrum30,

and by Mark Nordlicht on behalf of Huron and PPVA. Id. at 14.

     As this Court has explained previously, "an unjust

enrichment claim is not available where it simply duplicates, or


                                    43
        Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 44 of 65




replaces, a conventional contract or tort claim." ECF No. 290,

at 27    (quoting Corsello v. Verizon New York,       Inc.,   967 N.E.2d

1177, 1185     (N.Y. 2012)). To the extent that PPVA seeks to

recover the $15 million that Huron loaned to Spectrum30, the

appropriate vehicle is a breach of contract action. Accordingly,

the unjust enrichment claim is dismissed as to Gerszberg insofar

as it relates to the Spectrum30 Loan.

        In all other respects, however, Gerszberg's motion to

dismiss plaintiffs' unjust enrichment claim is denied. After

all, the Spectrum30 Loan is only one of several transactions

through which plaintiffs allege that Gerszberg was unjustly

enriched. And Gerszberg does not argue that these other

transactions were governed by express contracts. Indeed,

Gerszberg gives no explanation as to why these transactions

cannot ground an unjust enrichment claim. Any argument to the

contrary has thus been forfeited for purposes of the instant

motion practice.

        Gerszberg's motion to dismiss plaintiffs' aiding and

abetting claim is also denied. The SAC plausibly alleges that

Gerszberg engaged in multiple transactions that stripped PPVA of

its value, and that he did so with actual knowledge of PPVA's

financial difficulties and the Platinum Defendants'           fiduciary


                                       44
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 45 of 65




breaches. SAC~~ 744, 749. Given the nature the transactions

with which Gerszberg is charged, the SAC's allegations of

knowledge are far from conclusory. Moreover, the SAC adequately

alleges that Gerszberg substantially assisted in the breaches

that led to his enrichment and that he proximately caused the

injuries that PPVA suffered. Indeed, it is hard to imagine how

the Purported Underlying West Loop/Epocs Obligations, the

Forbearance and Security Agreement, or the Spectrum30 Loan would

have happened without him.

    Accordingly, the Fourteenth Count of the SAC is dismissed

only insofar as it relates to the Spectrum30 Loan, and

Gerszberg's motion to dismiss is otherwise denied.

     E. HFF

     HFF is a Preferred Investor of the BEOF Funds, and it is

accordingly named in the Ninth, Tenth, and Fifteenth Counts of

the SAC. In addition - as noted above - the SAC added as a

Twenty-Second Count an alter ego claim against HFF in respect of

Counts One through Six. According to the SAC, HFF "is set up for

the benefit of the family of defendant Murray Huberfeld, but in

fact was used as a repository for assets of the Platinum

Defendants and their friends and family during the course of the

First and Second Schemes, and as such is the alter ego of


                                   45
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 46 of 65




Platinum Management and Murray Huberfeld." SAC~ 144.               Huberfeld

is alleged to be HFF's president, director, and official

signatory, and the daily administration of HFF is alleged to

have been handled by the Platinum Defendants and other Platinum

employees. Id.    ~~    145-46.

     Moreover, the SAC alleges that HFF "regularly entered into

transactions and agreements with Platinum insiders and certain of

the Defendants in this case," and that HFF "has a history of

providing a range of 'loans' to affiliated investors and friends

in the Platinum circle." Id.            ~~   148-49. For example, the SAC

alleges, HFF loaned Mark Nordlicht $7.5 million through an

intermediary. Id.       ~    152. HFF also gave a $325,000 zero-interest

loan to the Fuchs Family Foundation, and it loaned $1.8 million

to Moshe Oratz - an individual who managed certain Platinum-

affiliated funds - including $750,000 for Oratz to pay fines and

restitution in connection with a criminal racketeering

conviction. Id.    ~~       153-57. In addition, the SAC alleges, Platinum

Defendants regularly invested money acquired during the course of

the First and Second Schemes, and HFF loaned this money to

Platinum insiders. Id.          ~~   159-61.

     Finally, according to the SAC, HFF "provided substantial

assistance to the Platinum Defendants in implementing the First

                                             46
      Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 47 of 65




and Second Schemes," and "acted as a repository for assets

illicitly gained by the Platinum Defendants by way of the First

and Second Schemes." Id.     ~~    880-81. The SAC alleges that HFF "was

formed for the corrupt and wrongful purpose of acting as a

clearing house for assets acquired by Murray Huberfeld and

certain other Platinum Defendants in connection with the First

and Second Schemes," and that it "was one of the Preferred

Investors of the BEOF Funds in connection with the siphoning of

nearly $100 million in funds out of Black Elk in connection with

the Renaissance Sale." Id.        ~~   1031-32.

      HFF now moves to dismiss the SAC in its entirety. As a

preliminary matter, HFF argues, plaintiffs lack standing to bring

claims in connection with HFF's role as a Preferred Investor. HFF

MTD 10. According to HFF, the SAC alleges that plaintiffs were

injured because the proceeds of the Renaissance Sale would have

been used to pay off PPVA's debt if they had not been funneled to

the Preferred Investors. Id. at 12. However, HFF argues, the SAC

itself alleges that "Black Elk, now in bankruptcy, has sought to

avoid and recover all transfers to PPVA and to equitably

subordinate PPVA's claims in connection with its secured debt."

Id.   (citing SAC~ 510). Accordingly, HFF concludes, any injury

belongs to Black Elk in the first instance. Id. Moreover, HFF

                                        47
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 48 of 65




notes that it has already settled its claims with Black Elk, and

that any injury of PPVA's has been rendered moot.        Id. at 13.

     Even if plaintiffs had standing, HFF continues, the SAC

would fail to state a claim. With respect to aiding and abetting,

HFF contends that its "unrelated transactions with certain of the

defendants or investment in the BEOF Funds does not permit the

reasonable inference that the Foundation substantially assisted

the Black Elk Scheme or any other scheme." Id. at 17. And as for

unjust enrichment, HFF argues that "the SAC does not demonstrate

that [HFF] was enriched, particularly considering its substantial

lost investment in PPVA." Id. at 18. Moreover, HFF contends,

"[a]bsent any allegations of dealings between [HFF and PPVA],

their relationship is simply too attenuated to state a claim for

unjust enrichment." Id. at 19.

     Finally, with respect to plaintiffs' alter ego claim, HFF

argues that the SAC fails to allege that the Platinum Defendants

had complete domination over HFF, or that this domination was

used to injure plaintiffs. Id. at 20. Instead, HFF contends, "the

only non-conclusory facts that Plaintiffs assert are that

Huberfeld was the 'president, director and official signatory'

for the Foundation and that a single 'invoice for third party



                                    48
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 49 of 65




payroll services' was directed to Platinum Management's offices."

Id. at 21 (quoting SAC i i 145-47). Moreover, HFF continues, "the

SAC does not - because it cannot - allege that the Foundation's

corporate formalities were not observed, that it was

undercapitalized, engaged in any ultra vires activity, or that

the dealings between Huberfeld or Platinum Management with the

Foundation were anything other than arms-length." Id.

     HFF also contends that "the SAC does not sufficiently allege

with particularity any non-conclusory facts to support a

reasonable inference that the Foundation's corporate form was

used to achieve the fraud or breaches of fiduciary duty alleged

in Counts 1-6 of the SAC." Id. at 22. Instead, HFF explains,

"Plaintiffs only assert that during the time period of the SAC,

the Foundation, among other activity,      'entered into transactions

and agreements with Platinum insiders and certain of the

Defendants in this case,'    'provid[ed] a range of "loans" to

affiliated investors and friends in the Platinum circle,' and

that other defendants, from time to time, provided money to the

Foundation." Id. The rest of the SAC's allegations, HFF

concludes, are conclusory or false on their face.        Id. at 23.

     After reviewing the new allegations in the SAC and the

arguments in the parties' submissions, the Court is of the view


                                   49
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 50 of 65




that the alter ego claim - but only the alter ego claim - should

be dismissed as to HFF. Simply put, the SAC does not plausibly

allege that HFF was "used by [Huberfeld] to accomplish his own

and not [HFF's] business," Wm. Passalacqua Builders, Inc. v.

Resnick Developers S., Inc., 933 F.2d 131, 138 (2d Cir. 1991), or

that the Platinum Defendants were "in reality carrying on [HFF's]

business in their personal capacities for purely personal

ends," Walkovszky v. Carlton, 223 N.E.2d 6, 8 (N.Y. 1966). As HFF

notes, the SAC does not allege that HFF's "corporate formalities

were not observed, that it was undercapitalized," or that it

"engaged in any ultra vires activity." HFF MTD 21. And while it

is true that Huberfeld is alleged to be HFF's president,

director, and official signatory, if this were sufficient to

pierce the corporate veil little would be left of the rule that

courts must "disregard corporate form reluctantly." Gartner v.

Snyder,   607 F.2d 582, 586 (2d Cir. 1979).

     Nor is the Court's conclusion changed by the SAC's

allegations that HFF engaged in suspicious financial transactions

with Platinum-related individuals at a time when the First and

Second Schemes were ongoing. Although the loans and "investments"

described in the SAC may raise eyebrows, plaintiffs fail to

describe how these transactions contributed to either scheme.


                                   50
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 51 of 65




Instead, the SAC alleges in conclusory fashion that HFF "act[ed]

as a clearing house for assets acquired by Murray Huberfeld and

certain other Platinum Defendants in connection with the First

and Second Schemes." SAC i 1031. How this clearing house was

"connected" to the First and Second Schemes, or how it

facilitated the schemes' operation, is left unexplained.

     The Court nevertheless concludes that the SAC adequately

alleges aiding and abetting and unjust enrichment in connection

with HFF's role as a Preferred Investor. The Court already

explained in its Opinion on the initial round of motions why

plaintiffs have stated an unjust enrichment claim as to the

other Preferred Investors, see ECF No. 290, at 33, and the same

reasoning applies to HFF. Moreover, the grounds on which the

Court dismissed the aiding and abetting claims as to the other

Preferred Investors - that "plaintiffs' allegations [we]re

insufficient to impute actual knowledge to any of these

defendants," id. - do not apply to HFF, as HFF is charged with

the knowledge of Huberfeld, and Huberfeld is alleged to have had

knowledge of Platinum's fraud and fiduciary breaches. See Baker

v. Latham Sparrowbush Assocs., 72 F.3d 246, 255        (2d Cir. 1995)

("The knowledge of a director, officer, sole shareholder or

controlling person of a corporation is imputable to that


                                   51
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 52 of 65




corporation."). This is true even though Huberfeld is not

plausibly alleged to have "exercised complete domination" over

HFF. Morris,       623 N.E.2d at 1160.

     Moreover, HFF's arguments regarding standing and Wagoner/in

pari delicto do not change the Court's conclusion. With respect

to standing, the Court finds that the SAC plausibly alleges that

PPVA was injured by the diversion of proceeds from the

Renaissance Sale because the proceeds would have remained with

PPVA if they had not been siphoned to the Preferred Investors.

And with respect to Wagoner and in pari delicto, the Court has

already indicated above that the diversion of the proceeds from

the Renaissance Sale constituted the kind of "outright theft or

looting" to which the adverse interest exception applies. See

Kirschner,       938 N.E.2d at 952. So, while HFF (like the other

Preferred Investors) is not an insider, it still can be held

liable for the proceeds that it received.

     F. Katz

     Katz is named only in the Eleventh Count of the SAC, which

alleges that he aided and abetted the Platinum Defendants'

breach of their fiduciary duties. SAC~~ 900-10. According to

the SAC, Katz's grandfather, Marcos, was a major investor in

PPVA. Id.    ~   124. In 2015, Marcos sought to redeem his investment


                                     52
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 53 of 65




in PPVA, but there was insufficient liquidity to do so. Id.

1 125. The Platinum Defendants instead gave Marcos an

opportunity to convert his interest in PPVA into an interest in

Platinum Management and to appoint a representative to oversee

his interests. Id. In early 2016, Michael Katz - who knew

Nordlicht, Levy, Huberfeld, Bodner and Fuchs, and who had

previously invested with Levy in an energy company that was

merged into Agera in 2014 - "began taking an active role at

Platinum Management" and representing Marcos's interests. Id.

11 126-27.

     The key allegations against Katz relate to his involvement

in the Agera transactions. According to the SAC, "Katz conspired

with Nordlicht, Levy and other Platinum Defendants to develop

the plan to transfer PPVA's interest in Agera Energy to an

'insider.'" Id. 1 128. Specifically, the SAC alleges that Katz

"initiated" the Agera transactions in a March 13, 2016 email to

Nordlicht. Id. 1 608. In the email - discussed above in the

context of Nordlicht and Cassidy's motion, and attached as

Exhibit 82 to the SAC - Katz says, "I would like to share some

thoughts on Agera and a potential sale to an insider. Believe

this merits serious consideration now, some notes below on why."

ECF No. 285-7, at 32. The SAC also cites an email from Nordlicht


                                   53
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 54 of 65




to Katz - also discussed above and attached as Exhibit 87 to the

SAC - in which Nordlicht says that Platinum "might get

statisfactory [sic] type of bid from a beechwood led

consortium." ECF No. 285-7, at 54. Based on these emails, the

SAC alleges that Katz was an advisor to Platinum who knew that

the Platinum Defendants were breaching their fiduciary duties by

engaging in the Agera transactions, and who substantially

assisted with those transactions. SAC~~ 903-07. Plaintiffs seek

both compensatory and punitive damages from Katz. Id.         ~~   909-10.

     Katz did not move to dismiss as part of the initial round,

but he now moves to dismiss on several grounds. First, as noted

above, Katz argues that plaintiffs' claims are barred by the

Wagoner rule and the doctrine of in pari delicto. See Katz MTD

6-11. This argument fails because of the Court's conclusion -

discussed in the context of Nordlicht and Cassidy's motion -

that the Agera Sale falls within the adverse interest exception.

     Second, Katz argues that the SAC does not adequately plead

the elements of aiding and abetting breach of fiduciary duty.

Id. at 11-18. Beginning with knowledge, Katz argues that "there

are no allegations that Katz held any position at Platinum,

Beechwood, or Agera; had any personal interest in the Agera

Transactions; or actually prepared or executed any documents


                                   54
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 55 of 65




related to the Agera Transactions." Id. at 13. Katz contrasts

himself in these respects to the defendants allegedly involved

in the Agera Sale whose motions to dismiss the Court denied in

the initial round. Moreover, Katz contends, "the SAC's failure

to properly plead actual knowledge of fraud is not surprising

given that it alleges no personal benefit to Katz, who is

described in the SAC as simply acting as a representative for

the interests of his outside-investor grandparents." Id. at 14.

    Moving to substantial assistance, Katz argues that the SAC

alleges only "guilt by association," and that even if Katz

suggested that Agera be sold to a Platinum-related insider

(which Katz denies), "the SAC does not allege that Katz was

suggesting a transaction that would be unfair, offensive,

illicit, or improper to PPVA." Id. at 15-16. To the contrary,

Katz argues, his email to Nordlicht makes clear that Katz was

proposing a sale at "an above industry average" price. Id. at 16

(quoting ECF No. 285-7, at 32). Moreover, Katz argues, the SAC

does not adequately allege causation because it does not allege

that Katz was a but-for cause of the Agera Sale, and - even if

it did - Katz's email to Nordlicht "is too attenuated to

constitute proximate cause." Id. at 16-17.




                                   55
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 56 of 65




     The Court agrees with Katz, and it hereby dismisses the

aiding and abetting claim against him. At bottom, the SAC relies

on two email exchanges between Katz and Nordlicht, and these

exchanges establish only that:     (1) Katz proposed selling Agera

to an "insider" - a term whose meaning is unclear from the

context - at an "above industry average" price, ECF No. 285-7,

at 32; and (2) Nordlicht told Katz that PPVA might receive a

satisfactory bid from a "beechwood led consortium," id. at 54.

The Court cannot reasonably infer from these exchanges that the

Agera Sale "was initiated by.        . Katz," SAC! 608, or that

Katz "assisted in orchestrating the scheme," id. ! 903. At most,

the Court can infer that Katz was an active investor who was

aware of PPVA's plans to sell its interest in Agera, and who

sought to maximize the return that PPVA received.

     To hold Katz liable for aiding and abetting would require

the Court to engage in the sort of "speculation" that is

inappropriate even at the motion to dismiss stage. See

Gmurzynska v. Hutton, 257 F. Supp. 2d 621, 631 (S.D.N.Y. 2003),

aff'd, 355 F.3d 206 (2d Cir. 2004). Plaintiffs seem to recognize

as much, as they spend barely a page in their opposition brief

addressing Katz's arguments (and even this page largely recites




                                   56
       Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 57 of 65




the allegations in the SAC). Accordingly, the Court holds that

the SAC fails to state a claim as to Katz.

      G. Landesman

      Landesman moves only to dismiss the civil RICO claim in the

Seventeenth Count of the SAC. See ECF No. 299. Because, as

discussed above, the Court holds that plaintiffs' RICO claim is

barred by the RICO Amendment, Landesman's motion is granted.

      H. PBIHL

      As noted above, the SAC added PBIHL as a defendant. PBIHL

is alleged to be "a Beechwood Entity organized under Bermuda

law, with its principal place of business in Bermuda." SAC

~   214. It is also alleged to be the successor in interest to

Beechwood Bermuda Investment Holdings Ltd., which "was a

reinsurance and wealth management company domiciled in Bermuda

that issued wealth management products for the Beechwood

Defendants." Id.

       PBIHL moves to dismiss on a number of grounds. See

Memorandum of Law in Support of Motion to Dismiss on Behalf of

Defendant PB Investment Holdings, Ltd., ECF No. 379. As relevant

here, PBIHL argues that it has been impermissibly group pled and

that it should be dismissed as a defendant for the same reasons

that the Court dismissed the FAC as to Beechwood Capital,


                                     57
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 58 of 65




BBLNPEDCO Corp., BHLN-PEDCO Corp., and Beechwood Trust Nos.

7-14. Id. at 5-7; see ECF No. 290, at 34-37.

     The Court agrees. PBIHL is named in a single paragraph of

the SAC, and it is not charged with any specific wrongdoing.

Although plaintiffs have attempted to add specificity by

attaching new documents to their opposition brief, see ECF

No. 398, the Court will not consider these, see O'Brien v. Nat'l

Prop. Analysts Partners, 719 F. Supp. 222, 229 (S.D.N.Y. 1989)

("[I]t is axiomatic that the Complaint cannot be amended by the

briefs in opposition to a motion to dismiss."). Accordingly,

PBIHL's motion to dismiss the SAC is granted.

     I. Saks

     Whereas the FAC classified Saks only as a Beechwood

Defendant, the SAC classifies him as both a Platinum Defendant

and a Beechwood Defendant. As such, Saks is named in the First,

Second, Third, Fourth, Fifth, Sixth, Seventh, Eighth,

Fourteenth, 12 Sixteenth, and Seventeenth 13 Counts of the SAC. In


12Saks, like Bodner, argues that the Fourteenth Count
impermissibly reasserts the unjust enrichment claim that the
Court already dismissed. Saks MTD 5. The Court agrees, and it
again dismisses the Fourteenth Count as to Saks.

13 As discussed above, the Court holds that the Seventeenth Count
is barred by the RICO Amendment. Accordingly, the claim is
dismissed as to Saks, among others.

                                   58
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 59 of 65




the initial round of motions to dismiss, Saks incorporated the

group pleading arguments made by Bodner, and he argued that

plaintiffs failed to attribute to him "even one instance of

specific wrongful conduct or specific knowledge of wrongful

conduct by others." ECF No 193, at 4.

     The Court denied Saks's motion, holding that one could

"reasonably infer that Saks knowingly participated in the

Platinum Defendants' tortious conduct." ECF No. 290, at 56-57.

Specifically, the Court explained, plaintiffs "allege[d] that

Saks moved from a portfolio management position at Platinum

Management to become CIO and President of BAM," and they "also

allege[d] that he helped orchestrate the transaction in which

Montsant paid millions of dollars for Black Elk senior secured

notes of dubious value." Id. at 57. The Court held that "Saks

[wa]s not prejudiced from hereafter moving to dismiss the

remaining claims in the FAC on more particularized grounds," but

it "reject[ed] his broad-brush argument that no wrongdoing or

knowledge of wrongdoing has been attributed to him." Id.

     Saks now moves to dismiss on more particularized grounds.

He argues that the First and Second Counts for breach of

fiduciary duties - now brought against him in his capacity as a

Platinum Defendant - should be dismissed because the SAC fails


                                   59
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 60 of 65




to allege the he owed fiduciary duties to PPVA or that he

breached those duties. Saks MTD 6-10. With respect to the owing

of duties, Saks argues that he is alleged only to have worked

for six months as a non-owner employee at Platinum. Id. at 6.

And as for breach, Saks contends that he "is not alleged to be

one of the 'narrowly defined group of highly ranked officers or

directors who participated in the preparation and dissemination

of' net asset value ('NAV') reports for PPVA's investments." Id.

at 8. Saks contrasts his role with that of Bodner, Huberfeld,

Ottensoser, Levy, and Landesman - whom this Court held were

insiders and thus chargeable with misstatements of PPVA's NAV -

and he argues that he was not "a founder or owner," or "a member

of the valuation committee, or of the risk committee." Id. at 9.

     For similar reasons, Saks argues that the Fourth and Fifth

Counts for fraud and constructive fraud should be dismissed. Id.

at 10. Not only are plaintiffs unable to tie Saks to any

misstatements through the group pleading doctrine, he argues,

and not only does the constructive fraud claim fail because

plaintiffs do not adequately allege a fiduciary duty, but the

SAC also fails "to establish scienter as to Saks during his

short tenure at Platinum." Id. at 11. Saks argues that he is

alleged to be copied on one email - attached as Exhibit 30 to


                                   60
      Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 61 of 65




the SAC - regarding the public disclosure of an option that

Black Elk had to purchase Golden Gate Oil for $60 million. See

ECF No. 285-3, at 102. This email, Saks argues, is insufficient

to show that he knew Golden Gate's value was inflated. Saks MTD

12.

      Next, Saks argues that the aiding and abetting claims

against him (the Third, Sixth, Seventh, and Eighth Counts)

should be dismissed for failure to plead knowledge or

substantial assistance. Id. at 17-21. With respect to knowledge,

Saks argues that "[t]he SAC, at most, alleges that Saks could

have had reason to suspect that some type of wrongdoing was

occurring." Id. at 18. And with respect to substantial

assistance, he contends that "no action of Saks proximately

caused any harm to PPVA." Id. at 19. Saks argues that the only

conduct attributed to him as a Platinum Defendant is his receipt

of the Golden Gate email above, which was ne~ther the but-for

nor proximate cause of any harm. Id. at 20.

      Moreover, Saks contends, the only conduct attributed to him

as a Beechwood Defendant is his signature of the Montsant Pledge

Agreement, which "secured a previous loan, made four months

earlier, that enabled Montsant to purchase Black Elk 13.75%

Senior Secured Notes at 93.5% of par." Id. Saks argues that he


                                    61
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 62 of 65




is not alleged to be involved with the previous loan, and he is

not alleged to be responsible for PPVA valuation reports that

involved assets encumbered by the pledge agreement. Id. at 20-

21. In addition, Saks contends, the pledge agreement did not

proximately cause injury to PPVA because any harm to PPVA came

through the prior purchase of the Black Elk notes and the

subsequent misstatement of asset values. Id. at 21.

    As a final point, Saks argues that the SAC fails to state a

claim for civil conspiracy because such a claim requires proof

of "intentional participation in the furtherance of a plan or

purpose" and "resulting damage or injury." Id. at 22 (quoting

Treppel v. Biovail Corp., No. 03 Civ. 3002 (PKL), 2005 WL

2086339, at *5 (S.D.N.Y. Aug. 30, 2005)). According to Saks, the

SAC "fails to plead an agreement involving Saks in even a

conclusory fashion." Id.

     The Court largely agrees with Saks, and it hereby dismisses

all claims brought against him as a Platinum Defendant. Unlike

the other Platinum Defendants, Saks is not alleged to have "held

a high level position indicating that he was an insider, with

direct involvement in day-to-day affairs." In re Alstom SA, 406

F. Supp. 2d 433, 449 (S.D.N.Y. 2005). Instead, he is alleged

only to have been a portfolio manager who was "responsible for


                                   62
        Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 63 of 65




overseeing and managing PPVA's bio/pharma investments," which

are mostly tangential to the SAC's core allegations. SAC

~    12(xii). These allegations are insufficient to charge him with

misstatements of PPVA's NAV, and the SAC does not otherwise meet

Rule 9(b)'s specificity requirement for pleading fraud or breach

of fiduciary duty in connection with Saks's role at Platinum.

Moreover, while plaintiffs contend in their opposition brief

that Saks "was marketed as the co-CIO of Platinum Partners,

along with Mark Nordlicht," Opp. 35, this allegation appears

nowhere in the SAC. Accordingly, the First through Sixth Counts

are hereby dismissed as to Saks. 14

       Moving to the remaining counts, brought against Saks in his

capacity as a Beechwood Defendant, the Court holds that the SAC

states claims for aiding and abetting. 15 As plaintiffs note, the

Court already held in its Opinion on the initial round of

motions to dismiss that "Saks knowingly participated in the

Platinum Defendants' tortious conduct." ECF No. 290, at 56-57.



14As noted above, the Fourteenth and Seventeenth Counts are also
dismissed.

15The Court concludes, however - as it did with the other
Beechwood Defendants - that plaintiffs' conspiracy claim is
duplicative of their aiding and abetting claims. The Sixteenth
Count is therefore dismissed as to Saks.

                                      63
     Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 64 of 65




The only question, then, is whether Saks's participation rose to

the level of ~substantial assistance." The Court concludes that

it did because it is reasonable to infer that Saks substantially

assisted the Platinum Defendants by signing the Montsant Pledge

Agreement. Indeed, without posting collateral to secure the loan

from SHIP, the Platinum Defendants might have had difficulty

unwinding the Black Elk Scheme.

     As a final point, Saks cannot raise a defense based on the

Wagoner rule or the doctrine of in pari delicto. As discussed

above, the Black Elk Scheme involved the straightforward

diversion of assets from PPVA. And the Montsant Pledge Agreement

was part of a series of transactions whereby a PPVA subsidiary

borrowed money and encumbered its assets in order to relieve

Beechwood Entities of worthless securities. These transactions

qualify as ~looting," and the adverse interest exception

therefore applies.

     In sum, Saks's motion is denied with respect to the Seventh

and Eighth Counts, and it is granted in all other respects.

                              Conclusion

     This Opinion disposes of the second round of motions to

dismiss in Trott et al. v. Platinum Management        (NY) LLC et al.,

18-cv-10936. The Clerk is directed to close the following


                                   64
       Case 1:18-cv-10936-JSR Document 408 Filed 06/21/19 Page 65 of 65




entries on the Trott docket: 299, 304, 308, 321, 323, 329, 357,

373, and 378. The Clerk is also directed to close the following

entries on the master docket, 18-cv-6658: 257, 259, 262, 276,

2 7 8, 2 8 4, 3 3 3, and 3 8 3.

      SO ORDERED.

Dated:       New York, NY

             June   1_!,   2019                JED S. RAKOFF, U.S.D.J.




                                     65
